DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sindhu et al. US 20190013965 in view of Iny WO 2007125527.
Regarding claim 1, A data communication apparatus (access node, element 17, Figure 1), wherein the data communication apparatus serves as a first electrical node and is applied to a data communication network comprising at least two switching layers, the at least two switching layers comprise a first layer and a second layer, the first layer comprises the first electrical node and a second electrical node, the second layer comprises at least one optical node and a third electrical node (each access node, element 17, includes a set of edge-facing electrical or optical local bus interfaces for communicating with a respective group of servers, element 12, and one or more core-facing electrical or optical interfaces for communicating with core switches within switch fabric, element 14, para. 0039, 0060), and the first electrical node (access node, Figure 9, element 150) comprises a first virtual output queue (VOQ) (virtual output queues in central cluster, Figure 9, para. 0155); and the apparatus comprises a transmitter configured to send request information to the second electrical node (a FCP data channel carries data packets via a logical tunnel that includes all paths between a source node, such as SF component, Figure 8, element 30A, of access node in a first logical rack and a destination node such as DF component, Figure 8, element 36B, of access node in a second logical rack, para. 0102, 0104, the source node, e.g., SF component of access node within first logical rack sends a request message to the destination node, e.g., DF component of access node within second logical rack, para. 0108), wherein the request information is used to request an expected data volume quota (requesting a certain weight or bandwidth, para. 0108), and a receiver, configured to receive response information, wherein the response information comprises a target data volume quota (the destination node sends a grant message to the source node after reserving the egress bandwidth, para. 0108).
Sindhu does not explicitly disclose the VOQ storing at least one first data packet to be sent and sending request information, wherein the request information is used to request an expected data volume quota of the VOQ and the transmitter is further configured to send the at least one first data packet based on the target data volume quota.  Iny discloses an input controller generates a request to the target output controller that generates permission information corresponding to a specific packet queue based on a credit balance corresponding to the packet queue, a size or fill level of the packet queue, and/or an amount of data already scheduled for transmission from the packet queue, para. 0062.  Iny discloses the output controller grants the requesting input controller with credit in the form of an information signal that defines permission parameters related to the transportation of data from one or more specific VOQs to the output controller, para. 0068, 0081.  Before the filing of the invention it would have been obvious to modify Sindhu’s access node and communication system to include Iny’s request and grant of data transportation based on credits corresponding to the queue’s fill level.  One of ordinary skill in the art would be motivated to do so to ensure quality of service, para. 0011.
Regarding claim 2, The apparatus according to claim 1, wherein when there is a preset data volume quota, the transmitter is further configured to: send the at least one first data packet to the second electrical node via the third electrical node based on the preset data volume quota (FCP is used as an end-to-end admission control protocol where a sender explicitly requests a receiver with the intention to transfer a certain number of bytes of payload data and the receiver issues a grant based on its quality of service which is interpreted as set, para. 0090).  Sindhu does not explicitly disclose a data volume quota for a VOQ.  Iny discloses an input controller generates a request to the target output controller that generates permission information corresponding to a specific packet queue based on a credit balance corresponding to the packet queue, a size or fill level of the packet queue, and/or an amount of data already scheduled for transmission from the packet queue, para. 0062.  Iny discloses the output controller grants the requesting input controller with credit in the form of an information signal that defines permission parameters related to the transportation of data from one or more specific VOQs to the output controller, para. 0068, 0081.  Before the filing of the invention it would have been obvious to modify Sindhu’s access node and communication system to include Iny’s request and grant of data transportation based on credits corresponding to the queue’s fill level.  One of ordinary skill in the art would be motivated to do so to ensure quality of service, para. 0011.

Regarding claim 3, The apparatus according to claim 1, wherein at least one of the following occurs: the request information comprises a request sequence number (SN) , and a difference between the request SN and an initial SN indicates the expected data volume quota; or the request information comprises a first value, and the first value indicates the expected data volume quota; or the response information comprises a response SN, and a difference between the response SN and the initial SN indicates the target data volume quota; or the response information comprises a second value, and the second value indicates the target data volume quota (the source node, e.g., SF component of access node within first logical rack sends a request message to the destination node, e.g., DF component of access node within second logical rack, requesting a certain weight or bandwidth and the destination node sends a grant message to the source node after reserving the egress bandwidth, para. 0108).

Regarding claim 4, The apparatus according to claim 1, Sindhu discloses an FCP grant packet has an FCP header to carry the Grant Block Number and other fields but does not explicitly disclose wherein the response information further comprises one of the following: an identifier of the first electrical node, an identifier of the second electrical node, an identifier of the first VOQ, an identifier of the at least one optical node, an identifier of a sending path corresponding to the at least one optical node, a volume quota of data to be sent on the at least one optical node, or a sending slot corresponding to the at least one optical node.  Iny discloses an input controller generates a request to the target output controller that generates permission information corresponding to a specific packet queue based on a credit balance corresponding to the packet queue, a size or fill level of the packet queue, and/or an amount of data already scheduled for transmission from the packet queue, para. 0062, and the output controller grants the requesting input controller with credit in the form of an information signal that defines permission parameters related to the transportation of data from one or more specific VOQs to the output controller, para. 0068, 0081.  Before the filing of the invention it would have been obvious to modify Sindhu’s access node and communication system to include Iny’s request and grant of data transportation based on credits corresponding to the queue’s fill level.  One of ordinary skill in the art would be motivated to do so to ensure quality of service, para. 0011.

Regarding claim 7, A data communication apparatus (access node, element 17, Figure 1), wherein the data communication apparatus serves as a third electrical node and is applied to a data communication network comprising at least two switching layers, the at least two switching layers comprise a first layer and a second layer, the first layer comprises a first electrical node and a second electrical node, the second layer comprises at least one optical node and the third electrical node (each access node, element 17, includes a set of edge-facing electrical or optical local bus interfaces for communicating with a respective group of servers, element 12, and one or more core-facing electrical or optical interfaces for communicating with core switches within switch fabric, element 14, para. 0039, 0060), and the first electrical node (access node, Figure 9, element 150) comprises a first virtual output queue (VOQ) (virtual output queues in central cluster, Figure 9, para. 0155); and the apparatus comprises: a receiver configured to receive request information sent by the first electrical node, wherein the request information is used to request an expected data volume quota; and a transmitter, configured to send the request information to the second electrical node, wherein the receiver is further configured to receive response information sent by the second electrical node, wherein the response information comprises a target data volume quota; and the transmitterthe destination node, e.g., DF component of access node within second logical rack receives a request message from the source node, e.g., SF component of access node within first logical rack and the destination node sends a grant message to the source node after reserving the egress bandwidth, para. 0108).  Sindhu does not explicitly disclose the VOQ storing at least one first data packet to be sent and sending request information, wherein the request information is used to request an expected data volume quota of the VOQ and the transmitter is further configured to send the at least one first data packet based on the target data volume quota.  Iny discloses an input controller generates a request to the target output controller that generates permission information corresponding to a specific packet queue based on a credit balance corresponding to the packet queue, a size or fill level of the packet queue, and/or an amount of data already scheduled for transmission from the packet queue, para. 0062.  Iny discloses the output controller grants the requesting input controller with credit in the form of an information signal that defines permission parameters related to the transportation of data from one or more specific VOQs to the output controller, para. 0068, 0081.  Before the filing of the invention it would have been obvious to modify Sindhu’s access node and communication system to include Iny’s request and grant of data transportation based on credits corresponding to the queue’s fill level.  One of ordinary skill in the art would be motivated to do so to ensure quality of service, para. 0011.
Claims 8-9, 12-14 are rejected under the same rationale as above.

Allowable Subject Matter
Claims 5-6, 10-11, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468